 1
 2
 3
 4
 5                                                                JS-6

 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   DAVID UPTON,                     )   CASE NO. ED CV 13-2359-AB (PJW)
                                      )
11                  Plaintiff,        )   J U D G M E N T
                                      )
12             v.                     )
                                      )
13   AREF FAKHOURY, et al.,           )
                                      )
14                  Defendants.       )
                                      )
15
16        Pursuant to the Order Accepting the Report and Adopting
17   Findings, Conclusions, and Recommendations of the United States
18   Magistrate Judge,
19        IT IS ADJUDGED that the action is dismissed with prejudice.
20
21        DATED: July 5, 2019
22
23
                                   AN
                                   ANDRE
                                    NDR
                                      DRE BIROTTE JR.
24                                 UNITED STATES DISTRICT JUDGE
                                                          JU
25
26
27
28
